The following opinion was filed February 9, 1909:
Siebecker, J.
(dissenting). I am unable to concur in the decision of the court. In my opinion, when liberally construed in favor of the plaintiffs, the complaint states a good cause of action for an accounting against the receiver and his alleged associates because they had wrongfully appropriated the trust fund to their own use. Under the allegations, which in my opinion are supported by the proof, Erawley was the attorney for the receiver at the time he inspected the Kansas property and made report thereon, and acted for the receiver in preparing the report to the court for the purpose of converting this property into money for the benefit of the bank’s creditors. I am also persuaded that the findings of the court are not against the preponderance of the evidence and should stand as the ultimate facts in the case, and that the court awarded the proper judgment upon the facts found.
This judgment is reversed, upon this appeal upon the ground that the order reviving the action against the executrix of Erawley’s estate was an abuse of judicial discretion. As stated in the opinion, such “an application to a court of equity to revive and continue an action when interrupted or *302Abated by the death of a party is an appeal to the wise judicial discretion of the court.” The facts as found by the trial court, which I deem justified by the evidence, show that the action was an appropriate and necessary one to secure the relief demanded for the benefit of the creditors and that the court properly retained jurisdiction of the cause instead of compelling the plaintiffs to seek relief by filing claims in the county court. In the light of the facts found, the dismissal of the action as to the Enterprise Land, Loan & Investment Company cannot affect the liability of Frawley’s estate for his complicity in the wrongful depletion of the trust fund. Under such- circumstances each party to the transaction is liable and may be compelled to account in an equitable action for property so appropriated.
The original action was commenced in January, 189Y, and reorganized into the present form in March, 1898. The parties were numerous, and the demurrers and answers of many of the defendants were not served in time to dispose of the issues at the September, 1899, term of the court. This postponed the case until the March, 1900, term of the court. It was then noticed for trial and was put over on defendants’ application. It was again continued over the September, 1900, term, when it was insisted that Frawley was unable to proceed on account of illness. It appears that he continued ill until his death in 1902. There is nothing in the record to show that up to the time of Frawley’s. death the respondents relaxed their efforts to bring the case to trial. In September, 1902, the motion to revive the action was made and submitted. The court withheld its decision until September, 1904. It is contended that this long delay clearly indicates that the application to revive had been practically abandoned and would not have been pressed but for this court’s decision in Harrigan v. Gilchrist, 121 Wis. 127, 99 N. W. 909, which it is claimed so modified the decision in Boyd v. Mut. F. Asso. 116 Wis. 155, 90 N. W. 1086, 94 N. W. 171, which *303negatived the right to revive the action, as to permit plaintiffs, under the facts alleged in the complaint, to prosecute this .action at that late day. In January, 1905, the action was brought to trial and submitted to the court. The court ‘filed its findings July 22, 1905. Thereafter defendants’ application for. a modification of such findings was made and argued. This matter was submitted June 29, 1906, and was decided on January 9, 1901, by the filing of amendments to the .original findings. Judgment was entered in April, 1907. True, the trial was much delayed, but I find nothing in the record justifying the claim that such delay was attributable to the neglect of respondents. In so far as this history is made of record it indicates that the plaintiffs were ready and willing to try the case after -issue joined, but were prevented by circumstances beyond their control. It seems that the record is barren of any facts showing an effort by the ■ defendants to proceed to the trial of the cause, and it appears affirmatively that they secured postponement of the trial when the plaintiffs were pressing to proceed. True, the court, by holding litigated questions under advisement after their submission, delayed a speedy termination, but the court’s action, which protracted the litigation, cannot reasonably be made the ground of laches against plaintiffs. It seoms to me that plaintiffs have shown due diligence in the prosecution of this action and that they were not responsible for the delays of the trial. Under these circumstances, in my judgment, no procrastination in the prosecution of the case is shown warranting the court’s conclusion that it was an abuse of judicial discretion to revive the action against the estate of T. E. Erawley. In my opinion the judgment of the .lower court should have been affirmed.
A motion for a rehearing was denied March 9, 1909.